 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                        CASE NO. 2:19-CR-0019 TLN
11
                                Plaintiff,            ORDER DISMISSING COUNTS TWO AND
12                                                    THREE OF THE INDICTMENT
                          v.
13
     MOSAB MOHAMMAD SALMAN AL
14   HARASEES,

15                              Defendants.

16

17         Pursuant to the motion of the United States, the Court hereby dismisses Counts Two and Three

18 of the Indictment without prejudice.

19 Dated: November 12, 2019

20

21

22

23                                             Troy L. Nunley
                                               United States District Judge
24

25

26
27

28


      MOTION TO DISMISS COUNTS TWO AND THREE          1
30
